Citation Nr: 1747556	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residual minimum weakness of the right upper extremity as secondary to status post cerebrovascular accident with facial paralysis.

2.  Entitlement to a rating in excess of 10 percent for residual minimum weakness of the right lower extremity as secondary to status post cerebrovascular accident with facial paralysis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the United States Army Reserves from September 1978 to July 1982 and on active duty in the United States Army from November 1990 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the January 2012 substantive appeal, VA Form 9, the Veteran requested a video conference hearing before the Board, then withdrew his hearing request in May 2012.

In September 2014 and April 2017, the Board remanded the case for additional evidentiary development.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Pursuant to the April 2017 remand directives, the AOJ obtained a VA DBQ examination report for peripheral nerves conditions, which the examiner concluded and explained why the Veteran does not have a current peripheral nerve condition or peripheral neuropathy.  Thus, the remand request for a VA examiner to address all associated objective neurologic abnormalities has been properly addressed.

The AOJ also obtained a VA DBQ examination report for CNS and neuromuscular diseases and a VA DBQ medical opinion.  Nevertheless, as of this date, the remaining requested development in that remand has not been completed.  Specifically, musculoskeletal findings have not been provided.  The Veteran is entitled to substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his residual minimum weakness of his right upper and right lower extremities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide all findings, along with a complete rationale for any opinions provided, for the following requests:

a.)  Address all musculoskeletal manifestations associated with the service-connected residual minimum weakness of the right upper and right lower extremities.  The evaluation of the Veteran's service-connected right upper extremity and right lower extremity disabilities must include all necessary testing, specifically range of motion studies to be expressed in degrees.  Range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing should be conducted where possible.  The examiner must also address any functional loss.  

If the examiner is unable to conduct this testing or concludes that it is not necessary in this case, he or she should clearly explain why that is so.

b.)  Describe the nature and severity of any other residuals associated with the service-connected residual minimum weakness of the right upper and right lower extremities so that each of these abnormalities may be definitively evaluated for rating purposes.  The examination report should comply with all protocols for rating these conditions.

The examiner must provide all findings, along with a complete rationale for any opinions provided.

2.  Then, the AOJ should review the examination reports and medical opinions to ensure that the requested information was provided.  If any report or opinion is deficient in any manner, the RO must implement corrective procedures.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


